Citation Nr: 0922505	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  06-14 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including due to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus 
type II, including due to herbicide exposure.

3.  Entitlement to service connection for hearing loss of the 
right ear.

4.  Entitlement to service connection for glaucoma suspect, 
claimed as vision problems.

5.  Entitlement to service connection for erectile 
dysfunction.

6.  Entitlement to service connection for bilateral upper 
extremity, peripheral neuropathy.

7.  Entitlement to service connection for bilateral lower 
extremity, peripheral neuropathy.
REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to June 
1966.

This matter returns to the Board of Veterans' Appeals (Board) 
following a March 2009 remand.  This matter was originally on 
appeal from a rating decision dated in May 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, 
the Board finds that this case once again must be remanded 
for further development.  A review of the record reveals that 
the development as requested in the Board's March 2009 remand 
directives was accomplished.  In fact, it is not at all 
entirely clear where and for what duration the claims folder 
was transferred after the decision of March 19, 2009.

Based on the foregoing, the Board finds that additional 
development is necessary in accordance with the Board's 
previous remand directives.  See Stegall v. West, 11 Vet. 
App. 268 (1998) (as a matter of law, a remand by the Board 
confers on the Veteran the right to compliance with the 
remand orders).

Accordingly, the case is REMANDED for the following action:

1.  Please schedule the Veteran for a VA 
audiological examination to determine 
whether he currently has a right ear 
hearing impairment as defined by 38 C.F.R. 
§ 3.385 and, if so, the examiner should 
provide an opinion regarding whether or 
not right ear hearing loss is at least as 
likely as not (i.e., probability of 50 
percent) related to active military 
service to include any symptomatology or 
acoustic trauma therein.  All audiometric 
data should be reported in detail.  The 
claims folder should be made available to 
the examiner for review before the 
examination and the examiner should 
confirm that the claims folder was 
reviewed in the examination report.

2.  After the development requested above 
has been completed to the extent possible, 
the claims of entitlement to service 
connection for right ear hearing loss, 
diabetes mellitus, and hypertension should 
be readjudicated.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided with 
a supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.

3.  The Veteran should also be issued a 
statement of the case with respect to his 
claims of entitlement to service 
connection for glaucoma suspect, erectile 
dysfunction, peripheral neuropathy of the 
bilateral upper extremities, and 
peripheral neuropathy of the bilateral 
lower extremities, to include notification 
of the need and the appropriate time 
period in which to file a substantive 
appeal.  If a timely substantive appeal is 
filed, the issue should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

